STATE OF MICHIGAN

                             COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       March 17, 2015
               Plaintiff-Appellee,

v                                                                      No. 319255
                                                                       Wayne Circuit Court
JERMIAL ALI REDDING,                                                   LC No. 13-003882-FC

               Defendant-Appellant.


Before: DONOFRIO, P.J., and RIORDAN and GADOLA, JJ.

PER CURIAM.

        Following a jury trial, defendant was convicted of armed robbery, MCL 750.529, felon in
possession of a firearm, MCL 750.224f, carrying a concealed weapon, MCL 750.227, and
possession of a firearm during the commission of a felony (felony-firearm), MCL 750.227b. He
was sentenced, as a fourth habitual offender, MCL 769.12, to 15 to 30 years’ imprisonment for
the armed robbery conviction, 2 to 10 years’ imprisonment for the felon in possession of a
firearm and carrying a concealed weapon convictions, and two years’ imprisonment for the
felony-firearm conviction. He appeals as of right, and for the reasons provided below, we
affirm.

                             I. SUFFICIENCY OF THE EVIDENCE

       Defendant first argues that there was insufficient evidence for a rational jury to convict
him of felon in possession of a firearm, carrying a concealed weapon, and felony-firearm.
Specifically, defendant contends that the prosecution failed to present credible evidence
suggesting that defendant possessed a firearm at any time during the alleged robbery of Tiara
Jones.

       In a challenge to a criminal conviction based on insufficient evidence, this Court reviews
the record de novo. People v Parker, 288 Mich App 500, 504; 795 NW2d 596 (2010). This
Court analyzes whether the evidence, taken in the light most favorable to the prosecution, could
persuade a rational trier of fact that the essential elements of the crime charged were proved
beyond a reasonable doubt. Id.

        Under the statute for felon in possession of a firearm, “a person convicted of a felony
shall not possess, use, transport, sell, purchase, carry, ship, receive, or distribute a firearm in this
state.” People v Brown, 249 Mich App 382, 383; 642 NW2d 382 (2002), (quoting MCL

                                                  -1-
750.224f(1)). Under the statute for carrying a concealed weapon, “[a] person shall not carry a
pistol concealed on or about his or her person . . . except in his or her dwelling house, place of
business, or on other land possessed by the person, without a license to carry the pistol as
provided by law . . . .” MCL 750.227. Further, a person is guilty of felony-firearm if he or she
“carries or has in his or her possession a firearm when he or she commits or attempts to commit a
felony.” MCL 750.227b(1). “The felony-firearm statute applies whenever a person carries or
has a firearm in his possession when committing or attempting to commit a felony.” People v
Moore, 470 Mich 56, 62; 679 NW2d 41 (2004).

       Though defendant challenges the sufficiency of the evidence regarding three of his
convictions,1 he only argues on appeal that one common element is lacking: his possession of a
firearm during the robbery of Jones. However, defendant’s only argument is that there was no
evidence that he possessed a firearm other than Jones’s testimony. Jones clearly stated that
during the robbery, defendant lifted his shirt, exposing the handle and trigger of a black handgun.
Jones also explained that she was familiar with what a gun looks like because she had seen them
before. Contrary to defendant’s suggestion, Jones’s testimony was sufficient to allow a jury to
conclude that he, indeed, possessed a firearm. Therefore, defendant’s convictions were
appropriate.

                                  II. REQUEST FOR MISTRIAL

        Defendant next argues that the trial court erred in denying his request for a mistrial when
the prosecutor referenced that Melonie McCormick would be providing testimony, but when in
fact, she had been removed from the witness list by the prosecutor. Defendant claims that the
denial of his request for a mistrial adversely affected his rights to due process, confrontation of
witnesses, and a fair trial.

        The grant or denial of a defendant’s motion for mistrial is reviewed for an abuse of
discretion. People v Freeman, 240 Mich App 235, 237; 612 NW2d 824 (2000). A trial court
abuses its discretion only when it selects an outcome that falls outside the range of reasonable
and principled outcomes. People v Yost, 278 Mich App 341, 379; 749 NW2d 753 (2008).

         “A mistrial should be granted only for an irregularity that is prejudicial to the rights of the
defendant . . . and impairs his ability to get a fair trial.” People v Haywood, 209 Mich App 217,
228; 530 NW2d 497 (1995). Pursuant to MCL 767.40a(3), in a criminal case, the prosecutor is
required to send the defendant “a list of the witnesses the prosecuting attorney intends to produce
at trial” not less than 30 days before the trial. Further, “[t]he prosecuting attorney may add or
delete from the list of witnesses he or she intends to call at trial at any time upon leave of the
court and for good cause shown or by stipulation of the parties.” MCL 767.40a(4). Once a
witness is endorsed pursuant to MCL 767.40a(3), “the prosecution must use due diligence to
produce the witness.” People v Duenaz, 306 Mich App 85, 104; 854 NW2d 531 (2014).



1
  Defendant does not challenge the sufficiency of the evidence regarding his armed robbery
conviction.


                                                  -2-
        When the prosecution fails to comply with the discovery statute, the trial court has
discretion to fashion a suitable remedy. Id. at 103. “[T]his Court has held that when a
prosecutor states that evidence will be submitted to the jury, and the evidence is not presented,
reversal is not warranted if the prosecutor did so acting in good faith.” People v Wolverton, 227
Mich App 72, 75; 574 NW2d 703 (1997). Additionally, to warrant reversal, the “defendant must
show that he was prejudiced by noncompliance with the statute.” Duenaz, 306 Mich App at 104.

        In the present case, the prosecution listed McCormick as an endorsed witness on the
witness list it provided to defendant before trial. However, at some point before trial, the
prosecution unilaterally removed McCormick from the witness list without seeking leave of the
trial court or a stipulation. Defendant was initially charged with a count of armed robbery
relating to McCormick; however, following defendant’s motion for a mistrial, the trial court
dismissed that count with prejudice. On appeal, defendant contends that he was prejudiced
regarding the remaining counts because the prosecutor made reference to McCormick’s potential
testimony in her opening statement. Specifically, the prosecutor stated:

               Basically, on March 20th, 2013, at approximately 3:30 in the afternoon,
       daylight time, Tiara Jones and Melonie McCormick, school age young ladies
       were walking down the street, and at that time they witnesses a green Neon, four
       door, with four individuals in it, pass by them, turn around, and kind followed
       [sic] them, to where it is that they made their turn.

               At that point in time, the individual that was in the one front passenger
       side of that vehicle got out of the car, that individual being this Defendant right
       here, and indicated to them that this is a stick-up, and that he had his gun in his
       waistband area. He showed them that gun, and he basically said to them give me
       everything that you have.

               One of the young ladies had a purse with various items inside of it and she
       can testify to that, and that was taken from her. The other young lady had an I-
       phone it was or a Smart Phone, and that was taken from her, and that it was
       approximately 3:30.

              At that point in time, that person then got back in the vehicle. There was
       also another individual in the back seat that basically gets out and makes some
       statements and closes the door. And then at that time the vehicle takes off and
       those young ladies, of course, run and they will give you information of what
       happened after that. [Emphasis added.]

         Defendant claims that “[t]he disclosure during the opening argument of McCormick’s
highly incriminating potential testimony against [defendant], in the context of this case, was so
significantly prejudicial to [defendant’s] fundamental and constitutional rights to due process and
a fair trial that no cautionary instruction could have cured that taint.” However, a careful review
of what the prosecutor actually stated during opening statements shows that she never specified
what McCormick would tell the jurors. The vast majority of the background was just given in
general terms, without specifying who would be providing these details during the trial. Even
when the prosecutor was discussing what items were taken during the robbery, the prosecutor

                                                -3-
carefully mentioned that Jones would be testifying regarding what was taken from her, but the
prosecutor did not mention that McCormick would be testifying about what was taken from her:

               One of the young ladies [Jones] had a purse with various items inside of it
       and she can testify to that, and that was taken from her. The other young lady
       [McCormick] had an I-phone it was or a Smart Phone, and that was taken from
       her, and that it was approximately 3:30.

Additionally, the sole reference to any potential testimony on McCormick’s part is found in the
statement, “And then at that time the vehicle takes off and those young ladies, of course, run and
they will give you information of what happened after that.” While this statement is patently
incorrect because the prosecutor knew that McCormick would not be testifying, defendant
cannot establish any prejudice. At best, the prosecutor’s misuse of the pronoun “they” indicated
that McCormick and Jones would be testifying regarding some undisclosed events that took
place after the robbery happened and after defendant left the scene. Therefore, with the
prosecutor’s only reference to McCormick testifying relating to some unspecified events that had
no bearing on defendant or the robbery itself, defendant cannot establish how he was prejudiced
or how the jury was introduced to any of “McCormick’s highly incriminating potential
testimony.”

        Further, defendant has failed to demonstrate how he was denied his right to “cross-
examine” McCormick. Importantly, McCormick never testified and no statements from her were
introduced into evidence at trial, so the right to cross-examination is entirely misplaced. See
Chambers v Mississippi, 410 US 284, 295; 93 S Ct 1038; 35 L Ed 2d 297 (1973); People v
Watson, 245 Mich App 572, 584; 629 NW2d 411 (2001). Jones testified that defendant robbed
both her and McCormick, and defendant successfully was able to cross-examine Jones.
Moreover, as a result of the prosecution’s failure to adhere to the mandates of MCL 767.40a, the
trial court took the extraordinary step of dismissing the robbery charge related to McCormick
and instructed the jury that it should not consider any evidence related to that particular robbery
charge. Consequently, the trial court quite adequately addressed the prosecutor’s failure to
comply with MCL 767.40a, and defendant was not prejudiced as it related to the remaining
charges. Therefore, the trial court did not abuse its discretion by denying defendant’s request for
a mistrial.

         III. CO-DEFENDANT’S INVOCATION OF HIS RIGHT TO NOT TESTIFY

        Defendant next argues that his rights to confront witnesses and present a defense were
violated when the trial court failed to adequately determine that co-defendant, James Ready, had
a valid privilege under the Fifth Amendment to refuse to testify. Specifically, defendant
contends that defendant had a right to call Ready as a witness and fully examine him regarding
the events on the day of the robbery. Defendant argues that the trial court allowed Ready to
invoke a Fifth Amendment privilege without adequately ensuring that the privilege was valid.
Further, defendant argues that he was prejudiced by Ready’s refusal to testify because Ready
would have provided exonerating testimony.

      This Court reviews constitutional questions de novo on appeal. People v Swint, 225 Mich
App 353, 364; 572 NW2d 666 (1997). Under the Fifth Amendment to the United States

                                                -4-
Constitution, as applied to the states through the Fourteenth Amendment, “testimony having
even a possible tendency to incriminate is protected against compelled disclosure.” People v
Lawton, 196 Mich App 341, 346; 492 NW2d 810 (1992). In People v Poma, 96 Mich App 726,
732; 294 NW2d 221 (1980), this Court held that in a case involving a potential witness who “is
intimately connected with the criminal episode at issue, protective measures must be taken.”
Specifically, this Court held that the trial court should “hold a hearing outside the jury’s presence
to determine if the intimate witness has a legitimate privilege.” Id. Regarding this procedure,
our Supreme Court has held:

              [T]he judge must hold a hearing outside the jury’s presence to determine if
       the witness’ privilege is valid, explaining the privilege to the witness. If the court
       concludes the privilege is not valid, it must determine whether the witness intends
       to proceed with asserting an invalid privilege. If the witness does so intend, then
       the witness may not be called. [People v Gearns, 457 Mich 170, 202; 577 NW2d
       422 (1998), overruled on other grounds by People v Lukity, 460 Mich 484; 596
       NW2d 607 (1999).]

“If the court determines the assertion of the privilege to be valid, the inquiry ends and the witness
is excused.” People v Paasche, 207 Mich App 698, 709; 525 NW2d 914 (1994). The purpose of
this framework is to prevent prejudice to the defendant in the event that a witness intimately
connected with the alleged offense invokes the privilege in the presence of the jury. Id.

       Defendant argues that the trial court conducted an inadequate inquiry into the validity of
Ready’s Fifth Amendment privilege; however, this argument is meritless. Outside the presence
of the jury, the trial court conducted a substantial inquiry with Ready’s counsel regarding
Ready’s decision to invoke a Fifth Amendment privilege. Ready’s counsel stated:

               Your Honor, as an officer of the Court, may I represent to the Court
       without breaking the attorney/client privilege, that my client did discuss some
       additional issues which may result in criminal charges and as an officer of the
       Court, I represent that to the Court.

The trial court stated that even if it found the privilege to be invalid, Ready could not be called to
the stand because he was refusing to testify. However, the trial court specifically found that
Ready’s invocation of the privilege was valid, and ruled that he could not be called to testify.
Defendant appears to argue that the trial court was required to actually identify the specific
statements that Ready would make that might be incriminating. However, such a course of
action would amount to the trial court compelling Ready to provide incriminating testimony,
which is prohibited. See Lawton, 196 Mich App at 346. Instead, Ready’s counsel explained on
the record that if Ready were required to testify, he would make incriminating statements. The
trial court complied with the relevant framework, as laid out in Poma and Gearns, and
appropriately ordered that Ready not be called as a witness.

                                        IV. SENTENCING

       Defendant next argues that he is entitled to resentencing because his sentencing
guidelines range was calculated using facts that were not found by the jury beyond a reasonable

                                                 -5-
doubt. Specifically, defendant contends that the trial court erred when it assigned points for
several offense variables that increased the guidelines range for his sentence.

        This issue, which implicates the Sixth and Fourteenth Amendments, is reviewed de novo.
People v Harper, 479 Mich 599, 610; 739 NW2d 523 (2007). In Apprendi v New Jersey, 530 US
466, 490; 120 S Ct 2348; 147 L Ed 2d 435 (2000), the United States Supreme Court held that in
sentencing, the discretion of the judge is limited, and “any fact that increases the penalty for a
crime beyond the prescribed statutory maximum must be submitted to a jury, and proved beyond
a reasonable doubt.” Accordingly, a judge may not find facts independent of those found by the
jury to increase a statutory maximum criminal sentence. Id. The logic underlying Apprendi was
recently applied in Alleyne v United States, ___ US ___; 133 S Ct 2151; 186 L Ed 2d 314 (2013),
to mandatory minimum sentences. In Alleyne, the Court held that “any fact that, by law,
increases the penalty for a crime is an ‘element’ that must be submitted to the jury and found
beyond a reasonable doubt.” Id. at 2155. Specifically, the Court stated that because mandatory
minimum sentences increase the penalty for a crime, “any fact that increases the mandatory
minimum is an ‘element’ that must be submitted to the jury.” Id. However, the Court has noted
that judges may exercise discretion “in imposing a judgment within the range prescribed by
statute.” Apprendi, 530 US at 481.

        In People v Drohan, 475 Mich 140, 164; 715 NW2d 778 (2006), our Supreme Court held
that Apprendi does not affect Michigan’s scheme for sentencing guidelines because the
maximum sentence a criminal defendant generally may receive is the statutory maximum
sentence. More recently, this Court held that Alleyne does not prohibit Michigan courts from
exercising their discretion in scoring sentencing guidelines to produce a recommended range “for
the minimum sentence of an indeterminate sentence, the maximum of which is set by law.”
People v Herron, 303 Mich App 392, 403-404; 845 NW2d 533 (2013), lv held in abeyance ___
Mich ___; 846 NW2d 924 (2014). That holding stemmed from the fact that Michigan’s
sentencing guidelines scheme does not generally create a mandatory minimum sentence; rather,
the sentencing guidelines produce a recommended sentencing range. Id. The Court stated that
“judicial fact-finding to score Michigan’s sentencing guidelines falls within the wide discretion
accorded a sentencing court in the sources and types of evidence used to assist in determining the
kind and extent of punishment to be imposed within limits fixed by law.” Id. at 405 (quotation
marks omitted).

        Defendant argues on appeal that Alleyne should apply here; accordingly, he contends that
the trial court erred in finding facts beyond those found by the jury in assigning points for
offense variables at sentencing. Defendant’s argument is foreclosed by Herron. The trial court’s
assessment of points for offense variables related to defendant’s armed robbery sentence; the




                                               -6-
offense variables were used to calculate the appropriate guidelines range. Judicial fact-finding
did not play any role in any mandatory minimum sentence for defendant. Defendant’s argument
is meritless.

       Affirmed.



                                                           /s/ Pat M. Donofiro
                                                           /s/ Michael J. Riordan
                                                           /s/ Michael F. Gadola




                                              -7-